Citation Nr: 0033586	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  94-39 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for chronic cervical spine 
disability, including arthritis and fusion at C2-3, currently 
rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	J.M. Bojorquez, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1966 to 
January 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO) rating decisions which in April 
1990 increased the rating of the service-connected cervical 
strain from 0 to 10 percent, and in December 1991 declined to 
reopen the claim of service connection for fusion at C2-3.

By rating decision in January 1995, the rating of the 
service-connected cervical strain was increased from 10 to 20 
percent, but the increased rating claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

By rating decision in November 1995, the RO reopened the 
claim of service connection for C2-3 fusion and granted 
service connection therefor, and the rating of impairment 
from the cervical spine disability currently on appeal is 
properly listed on the title page above.

By RO decision in December 1991, service connection was 
denied for chronic low back disability, blurred vision, 
"hole in ear," dizziness, nausea, headaches, and numbness 
of the upper and lower extremities.  By rating decision in 
March 1992, service connection was granted for left ear 
hearing loss, and a noncompensable rating was assigned, and 
service connection was denied for right ear hearing loss 
(service connection for right ear hearing loss was later 
granted by RO rating decision in April 1996, resolving the 
veteran's disagreement relative to the service connection 
claim; by the April 1996 rating decision, the service-
connected bilateral hearing loss was assigned a 
noncompensable rating).  Timely notice of disagreement (NOD) 
regarding the above issues was received in May 1992.  

By RO rating decision in January 1995, service connection was 
denied for post traumatic stress disorder (PTSD) and 
peripheral neuropathy.  Timely NOD relative to those issues 
was received in May 1995.

By RO rating decision in December 1995, service connection 
was denied for cyst of the spleen, "butt leakage," loss of 
toenails, nerve damage, and fungus.  Timely NOD relative to 
those issues was received later in December 1995.

In April 1996, the RO issued the veteran a statement of the 
case (SOC) addressing the following service connection claims 
(NOD relative to those issues was received in a timely 
fashion, as noted above): PTSD, numbness of the upper and 
lower extremities (peripheral neuropathy, also claimed as a 
residual of Agent Orange exposure), chronic low back 
disability, "hole in ear," dizziness, nausea, blurred 
vision, headaches, cyst of the spleen, loss of toenails, 
nerve damage, fungus, and "butt leakage;" the SOC also 
addressed the claim for a compensable rating of the service-
connected bilateral hearing loss.  However, timely 
substantive appeal was not filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105 (West 1991). 

At his December 1995 Travel Board hearing and in written 
correspondence to the RO, the veteran raised a claim for a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  In this regard, 
the Board must review all issues reasonably raised by or on 
behalf of the veteran.  See Myers v. Derwinski, 1 Vet. 
App. 127 (1991).  As the TDIU claim has not yet been 
adjudicated, it is not in appellate status, but remains 
pending and is referred back to the RO for initial 
adjudication.  Kandik v. Brown, 9 Vet. App. 434 (1996).  


FINDING OF FACT

The service-connected cervical spine disability is associated 
with arthritis and fusion at C2-3, but there is no 
objectively demonstrable neurological impairment; it is 
manifested by subjective symptoms of radiating pain, reduced 
and painful motion, discomfort, numbness, tingling sensation, 
weakness, and swelling, requiring intermittent medical 
treatment and the use of pain medication.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 30 percent rating for cervical 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  A review of 
the record indicates that all available evidence pertinent to 
the claim has been associated with the file and the record 
contains sufficient information to rate the veteran's 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board is 
satisfied that the veteran has been adequately assisted in 
the development of his claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Service connection for "chronic neck strain" was granted by 
RO rating decision in April 1975, and a noncompensable rating 
was assigned (the rating thereof was increased to 10 percent 
by rating decision in April 1990, and to 20 percent in 
January 1995), based on the veteran's service medical 
records, private medical records during active service, and 
post service evidence showing that the disability had its 
onset as a result of a motor vehicle accident in service.  
Subsequently, by RO rating decision in November 1995, service 
connection was granted for cervical spine arthritis and 
fusion at C2-3; the rating of the overall cervical spine 
disability remained at 20 percent.

VA and private medical records from February 1975 to November 
1989, including records from the Social Security 
Administration and periodic VA medical examinations, document 
intermittent treatment for symptoms and impairment of the 
cervical spine (associated with arthritis and C2-3 fusion), 
including non-radiating and radiating pain, swelling, 
numbness, tingling sensation, weakness, and reduced and 
painful motion.  

On VA medical examinations in February and March 1990, the 
veteran reported experiencing radiating pain, stiffness, 
weakness, reduced motion, and functional impairment of the 
neck, increasing on physical and strenuous activity.  On 
examination, there was no evidence of neurological or sensory 
impairment of the cervical spine.  

At a December 1991 RO hearing, the veteran testified that he 
had "fairly constant" symptoms and impairment of the neck, 
including pain, weakness, numbness, radiating pain, swelling, 
and functional impairment, increasing in severity with 
physical activity, and requiring intermittent medical 
treatment and medication.  

VA and private medical records from October 1990 to December 
1992 document, in pertinent part, treatment for pain and 
impairment involving the veteran's neck and back.  In 
December 1990, he fell injuring (straining) his neck and back 
and, in March 1991, he was involved in a motor vehicle 
accident injuring his neck and back, requiring a period of 
frequent treatment and therapy following each accident.  A 
June 1992 magnetic resonance imaging (MRI) study of the 
cervical spine showed a fusion of the C2 and C3 vertebra, 
osteophytic ridging at C3-4 and C4-5 (without herniated 
discs, cord compression, flattening, or nerve root 
compromise), and disc herniation at C5-6 (without cord 
compression or flattening).

On VA medical examination in August 1994, the veteran 
reported, in pertinent part, experiencing pain and numbness 
of the neck, characterizing the severity of pain as 9-10 on a 
scale 1 to 10 (10 being the most severe), and as 5 when 
taking medication.  On examination, there was evidence of 
weakness of the upper extremities, but he walked and moved 
about the examining room in normal fashion.  Herniated C5 (by 
MRI study), fusion at C2-3, and cervical spondylosis were 
diagnosed.  

On VA neurological examination in August 1994, history of 
discogenic disease at C5-6 (without spinal cord involvement) 
and fusion at C2-3 was indicated.  On examination, there was 
evidence of pain and range of motion impairment of the 
cervical spine.  Arthropathic disease (of the spine) 
productive of peripheral neuropathy in the neck and low back 
was diagnosed.  The examiner opined that contemporaneous 
clinical findings and pertinent medical history were 
indicative of "moderate" impairment.

At a December 1995 Travel Board hearing, the veteran 
testified that he had pain, stiffness, and a sensation of the 
neck being hot associated with weather changes.  Reportedly, 
he experienced cervical spine symptoms and impairment 
including pain, reduced and painful motion, functional 
impairment, and muscle spasms, requiring intermittent medical 
treatment.  

VA and private medical records from December 1992 to February 
1997 document intermittent complaints of pain, numbness, and 
functional impairment of the veteran's neck and back.  A 
March 1996 MRI study of the cervical spine showed decreased 
lordosis and bulges at multiple levels, without cord 
involvement.  

On VA orthopedic examination in July 1999, including and 
reflecting a review of the entire claims file, the veteran 
reported experiencing daily episodes of radiating neck pain, 
weakness, and fatigability, but he denied incoordination; he 
denied using any neck braces or receiving ongoing medical 
treatment other than taking pain medication.  On examination, 
there was no evidence of definitive pain on compression of 
the neck and there was no muscle spasm; the neck was slightly 
tender and grip strength of both hands was "slightly" 
diminished, without evidence of pain; range of motion, 
associated with "some" pain at the terminal degrees in all 
directions, was to 45 degrees each flexion and extension, to 
55 degrees right lateral rotation, to 30 degrees left lateral 
rotation, to 30 degrees right lateral flexion, and to 20 
degrees left lateral flexion.  Cervical spine fusion at C2-3, 
status post injury with residuals, degenerative disc disease 
at C5-6, and an old healed fracture of odontoid process at C2 
were diagnosed.  The examiner indicated that objectively 
demonstrable functional impairment was "moderate," and 
additional impairment could not be quantified due to the 
subjective nature thereof.

On VA neurological examination in July 1999, the veteran 
reported experiencing pain, discomfort, weakness, numbness, 
and tingling sensation of the neck since his in-service motor 
vehicle accident.  On examination, he held his neck "very 
stiffly;" range of motion of the cervical spine was reduced 
and associated with tenderness and muscle spasm; sensation 
was decreased and neurologic examination demonstrated some 
weakness.  Clinical impression on contemporaneous examination 
and review of the claims file, was degenerative disc disease 
of the cervical spine and C2-3 fusion, productive of pain and 
reduced and painful motion.  The examiner ordered an 
electromyography (EMG) study of the upper extremities to 
explain the veteran's neurological symptoms; an EMG study was 
performed later in July 1999 and, in an August 1999 addendum 
to the examination report, the examiner opined that there was 
no objective evidence of C6 radiculopathy; final diagnosis of 
degenerative disease of the cervical spine, with pain and 
limited range of motion but no demonstrable concrete 
neurologic deficit, was diagnosed.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain, supported by 
adequate pathology, evidenced by visible behavior of a 
veteran undertaking motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors considered 
in rating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy from disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered.  DeLuca, 8 Vet. App. at 207-8.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic arthritis 
(Codes 5003 and 5010, respectively), Code 5003 provides that 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the rating based on limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion should be assigned; the 10 
percent rating is not to be combined with, nor added to, Code 
5003.  In the absence of limitation of motion, a 20 percent 
rating will be assigned if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; a 
10 percent rating will be assigned if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  For the purpose of rating disability from 
arthritis, multiple involvements of the cervical vertebra are 
considered groups of minor joints.  See 38 C.F.R. § 4.45(f).

The veteran's service-connected cervical spine disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5290, limitation of motion of the cervical spine, and a 20 
percent rating is assigned consistent with "moderate" 
impairment.  Under Code 5290, a maximum rating of 30 percent 
is assignable where range of motion impairment is "severe."

Based on the foregoing criteria and the entire evidence of 
record, the Board finds that the evidence supports a 30 
percent rating for the veteran's service-connected cervical 
spine disability, the maximum available rating under Code 
5290.  The entirety of the evidence of record, as discussed 
above, reveals that he receives intermittent outpatient 
medical treatment and therapy for his service-connected neck 
disability, and shows that the disability is associated with 
arthritis and C2-3 fusion.  His subjective complaints of 
pain, discomfort, weakness, swelling, and muscle spasms, 
increasing on physical activity, are supported by objective 
evidence showing impaired and painful motion, as discussed in 
more detail above; he also perceives subjective symptoms of 
numbness, tingling sensation, and radiating pain, but such 
symptoms are unsupported by objectively demonstrable 
neurologic impairment.  Overall, considering both objective 
clinical evidence of record and the veteran's subjective 
complaints of pain and functional impairment, the Board is of 
the opinion that the severity of impairment due to the 
service-connected neck disability more nearly approximates 
the rating criteria for a 30 percent rating.  Although a VA 
examiner opined in July 1999 that objectively demonstrable 
functional impairment was "moderate," additional impairment 
may exist, but cannot be quantified, based on the veteran's 
subjectively perceived symptoms; he has consistently reported 
experiencing significant and frequent pain and impairment 
since injury in service.  The benefit of the doubt has been 
resolved in the veteran' s favor.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5290.

As a 30 percent rating under Code 5290 represents the maximum 
available rating under that Code, application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, as mandated by DeLuca, 8 Vet. 
App. at 206, does not provide a basis upon which an 
evaluation greater than 30 percent may be assigned under Code 
5290.

The evidence before the Board does not reveal that the 
veteran's service-connected neck disability is associated 
with fractured vertebra (with or without cord involvement and 
requiring use of neck brace), complete spine bony fixation 
(ankylosis), unfavorable ankylosis of the cervical spine 
(other than fusion of the C2-3 cervical spine segment, 
resulting in reduced and painful motion but not in ankylosis 
of the entire cervical spine), or intervertebral disc 
syndrome (on complete VA orthopedic and neurological 
examinations in July and August 1999, objectively 
demonstrable neurologic impairment of the cervical spine was 
not confirmed); thus, a rating of such disability under Codes 
5285, 5286, 5287, or 5293, respectively, is not warranted.

The Board notes that the medical evidence of record shows 
that, in addition to the service-connected cervical spine 
disability, the veteran also has nonservice-connected 
disability, with associated pain and functional impairment, 
involving his lumbosacral spine.  As indicated above, all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, 6 Vet. 
App. at 261-62.  In this case, the evidence demonstrates that 
the veteran experiences pain in the entire spine, and the 
range of back motion is shown to be impaired, but disability 
and impairment existing due to any nonservice-connected 
disability may not be rated together with the service-
connected disability.  Nevertheless, the Board has resolved 
the benefit of any doubt in the veteran's favor, rating his 
service-connected cervical spine disability as being 
productive of severe range of motion impairment under Code 
5290. 

Although the service-connected cervical spine disability is 
shown to be associated with arthritis, a separate disability 
rating may not be assigned for arthritis under Code 5003, as 
the currently assigned 30 percent evaluation under Code 5290 
is based on impairment of the range of motion and provides 
for disability rating based on the presence of arthritis.  
See 38 C.F.R. § 4.14.


ORDER

A rating of 30 percent for cervical spine disability, 
including arthritis and fusion at C2-3 is granted, subject to 
the law and regulation governing the payment of monetary 
awards.


REMAND

By rating decision in December 1996, the RO denied 
entitlement to an effective date earlier than July 1989 for a 
compensable rating of the service-connected neck disability; 
timely NOD was received in January 1997, but an SOC has not 
been issued to date.  As the veteran initiated a timely 
appeal under applicable regulations, the RO must issue an SOC 
relative to this issue.  Holland v. Brown, 10 Vet. App. 433 
(1997) (vacating Board decision and remanding matter when VA 
failed to issue a SOC after claimant submitted timely NOD).  
As no SOC appears to have been issued, the claim of 
entitlement to an effective date earlier than July 1989 for a 
compensable rating of the service-connected neck disability 
remains pending, see 38 C.F.R. § 3.160(c) (2000), and 
requires further action by the RO.  38 U.S.C.A. § 7105; 
38 C.F.R. § 19.26 (2000); see also Manlincon v. West, 12 Vet. 
App. 238 (1999).

To ensure full compliance with due process requirements, the 
claim of an effective date earlier than July 1989 for a 
compensable rating of neck disability is REMANDED for the 
following:

If the RO has not already done so, it 
should issue an SOC to the veteran and 
his representative, addressing the 
issue of entitlement to an effective 
date earlier than July 1989 for a 
compensable rating of the service-
connected neck disability, and 
including citation to all relevant law 
and regulation pertinent to the claim.  
The veteran and his representative must 
be advised of the time limit in which 
to file a substantive appeal.  
38 C.F.R. § 20.302(b).  Then, only if 
an appeal is timely perfected, should 
the issue be returned to the Board for 
further consideration.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Veterans Law Judge
	Board of Veterans' Appeals

 

